Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-39 remain for examination. Applicant's arguments filed on 11/28/2021 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 10/27/2021. Accordingly, this action has been made final. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent No. 10356019 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 21-39 recite similar limitations as claims 1-19 of US patent No. 10356019 B2 as follows: 
       Instant application
    US No. 10356019 B2
Claim 21.  A computer-implemented method, comprising: sending an instant message to an instant messaging client of a intended recipient of the instant message; starting a timer that reflects an amount of time after the instant message was sent; first determining that the timer has reached a pre-defined period of time; second determining that a reply, from the 


Claim 23. Wherein the criterion is that the instant message is not a salutation message.  

Claims 32, 36.

Claims 22, 33, 37.

Claim 1. A computer-implemented method of forwarding an instant message in an electronic mail message, comprising: sending the instant message to an instant messaging client of a intended recipient of the instant message; not receiving a reply, from the instant messaging client, to the instant message within a pre-defined period of wherein the criterion is that the instant message is not a salutation message.





Claims 10, 12

Claims 2, 11, 13.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10356019 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 10356019 B2) substantially discloses the subject matter of claims 32 and 36 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a 10356019 B2).
This is obviousness-type double patenting rejection.

Allowable Subject Matter
Claims 21-39 are objected to, but would be allowable upon file a proper terminal disclaimer and rewritten each independent claim to be along the same lines as allowable subject matter in claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491